Citation Nr: 0427681	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant has basic eligibility to receive 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery G.I. Bill benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

In August 2002, the RO received an application from the 
appellant for Chapter 30 education benefits.  In an October 
2002 determination, the RO denied the appellant's claim for 
Chapter 30 education benefits on the basis that the appellant 
had not submitted previously requested documents.  
Specifically, the RO noted that in a September 2002 letter to 
the appellant, the RO had requested that the appellant submit 
a copy of his DD Form 2366, electing to participate in the 
Chapter 30 program, and proof of his contributions to the 
Chapter 30 program.  In November 2002, the appellant 
submitted a Notice of Disagreement (NOD), and he also 
enclosed a copy of his DD 2366.  In the appellant's NOD, the 
appellant indicated that he had not received the September 
2002 letter from the RO.  In addition, he requested that he 
be considered under the Chapter 34 Vietnam Era education bill 
and receive an "automatic conversion to the Montgomery GI 
Bill."  In November 2002, the RO issued a Statement of the 
Case (SOC).  At that time, the RO characterized the issue on 
appeal as eligibility for Chapter 34 benefits.  In December 
2002, the appellant filed a timely substantive appeal (VA 
Form 9).         

In the instant case, the Board notes that educational 
assistance under Chapter 34 was terminated for all eligible 
veterans effective December 31, 1989.  See 38 U.S.C.A. § 
3462(E).  In that regard, as of May 24, 1996, the federal 
regulations dealing with the administration of the Chapter 34 
program (38 C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) 
were rescinded because they no longer had any legal effect as 
no Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to 
pay educational assistance benefits under the Chapter 34 
program for training pursued after December 31, 1989.  
However, veterans with Chapter 34 eligibility remaining on 
that date may establish eligibility for educational 
assistance under Chapter 30, provided certain conditions are 
met.  See 38 U.S.C.A. §§ 3011, 3012.  Thus, in light of the 
above, the Board has characterized the issue on appeal as set 
forth on the title page of this decision.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the November 2002 SOC, the RO concluded that the appellant 
was not eligible for Chapter 34 benefits because there was no 
evidence of record showing that he had qualifying service in 
the required time period.  As a result, the RO stated that 
the appellant would not be eligible for conversion of Chapter 
34 benefits to Chapter 30 benefits.  The RO indicated that in 
order to be eligible for Chapter 34 benefits, the appellant 
needed to have been on active duty prior to January 1, 1977.  
According to the RO, the records showed that the appellant's 
actual entry date was June 21, 1978.  

In the appellant's December 2002 substantive appeal, the 
appellant checked the box indicating that he did not want a 
hearing at the RO before a member of the Board.  However, 
next to the box, the appellant stated, "unless you can not 
[sic] answer the question below."  In regard to the 
"question below," the appellant noted that the RO had 
reported in the November 2002 SOC that he was not eligible 
for Chapter 34 benefits because he did not enter active duty 
until after 1977.  The appellant then posed the question of 
why did his retirement orders show that he was a "member of 
armed force [sic]" on September 24, 1975.  By raising the 
aforementioned question, the appellant implied that he was on 
active duty prior to January 1, 1977, and as such, that he 
was eligible for Chapter 34 benefits.  Thus, in light of the 
above, the Board notes that it is unclear as to whether or 
not the appellant wants a Travel Board hearing, given that it 
appears that in the appellant's substantive appeal, he 
stated, in essence, that he did not want a Travel Board 
hearing as long as the RO granted his appeal and concluded 
that he was eligible for Chapter 34 benefits, but that if the 
RO continued to deny his appeal and conclude that he was not 
eligible for Chapter 34 benefits, then he wanted a Travel 
Board hearing.      


To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

1.  The RO should verify the veteran's 
period(s) of service, and all supporting 
documentation for this verification 
should be associated with the veteran's 
education folder.

2.  The RO should contact the appellant 
to determine whether or not he wishes to 
have a hearing before the Board.  If the 
appellant responds that he wants a 
hearing before the Board, the RO should 
schedule the appellant for a Travel Board 
hearing, or videoconference hearing if 
the veteran so chooses, before the Board 
according to the date of his December 
2002 request for such a hearing.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




